         Case 1:17-cv-09001-CFL Document 187 Filed 01/04/19 Page 1 of 3




           In the United States Court of Federal Claims
                                Sub-Master Docket No. 17-9001L

                                      (Filed: January 4, 2019)

 IN RE UPSTREAM ADDICKS AND
 BARKER (TEXAS) FLOOD-
 CONTROL RESERVOIRS



 THIS ORDER APPLIES TO:

 ALL UPSTREAM CASES


                                              ORDER

        Pending before the court is defendant’s motion to require plaintiffs to comply with the
court’s scheduling order by filing a final witness and exhibit list, motion to modify the
scheduling order, and request for expedited treatment, filed January 2, 2019. “Def.’s Mot.,” ECF
No. 183. Defendant requests this court to order plaintiffs to provide final witness and exhibit
lists and to extend the deadline for defendant’s pretrial filings and the trial start date
commensurate with the plaintiffs’ delay in filing. Id.

       The court’s amended scheduling order of October 29, 2018, set the pretrial conference for
February 12, 2019. Am. Scheduling Order, ECF No. 170. The amended scheduling order
required plaintiffs to file their pretrial Memorandum of Contentions of Fact and Law
(“Memorandum”), exhibit list, and witness list by December 24, 2018, to be followed by
defendant’s submission of it countering memorandum and lists on January 22, 2019. Id. Trial
commences on February 19, 2019. Id.

         Plaintiffs’ filed their pretrial memorandum on December 24, 2018, but did not then file
witness or exhibit lists. ECF No. 180. Defendant’s notice of December 27, 2018, certifying
completion of the required meeting of counsel noted that plaintiffs had yet to file their final
exhibit or witness lists. ECF No. 181. On January 2, 2019, shortly after defendant filed its
motion to compel, plaintiffs’ filed witness and exhibit lists, but these lists were extensive and
purportedly subject to further revision to narrow the lists. See Upstream Plaintiffs’ RCFC
Appendix A, Section 13 Disclosures (“Pls.’ Witness & Ex. Lists”) at 1-2, ECF No. 184. The
lists did not indicate which witnesses would be called and which may be called, nor did they
indicate the particular subject matter of each witness’s testimony or how long the testimony
would last. Id.

         Defendant argues that plaintiffs’ failure to provide appropriate final witness and exhibit
lists prejudices its defense by “rendering it impossible to know what documents Plaintiffs may
         Case 1:17-cv-09001-CFL Document 187 Filed 01/04/19 Page 2 of 3



actually use at trial or what witnesses Plaintiffs actually intend to call at trial.” Def.’s Mot. at 2.
Defendant notes “more than 2,300 [potential] documents . . . and more than 160 possible
witnesses” appear in plaintiffs’ lists, id. at 1, which “Plaintiffs cannot realistically expect” to
present at trial, Reply in Supp. of [Def.’s Mot.] (“Def.’s Reply”) at 2, ECF No. 186. Plaintiffs
counter that they believed after conversations with the defendant that final lists would not be
filed until mid-January due to the intervening Christmas and New Year holidays and because the
initial “preliminary” and “over-inclusive” lists required narrowing. Pls.’ Witness & Ex. Lists at
1-2. Plaintiffs’ represent that defendant has had their preliminary lists since December 20, 2018,
obviating any preparation difficulties claimed by the defense. Id. at 2. Plaintiffs also suggest
that they have been working with counsel for defendant to develop a list of joint exhibits that
would ease the clarification by each side of their separate lists. Id. at 1. Plaintiff’s also consider
the defendant’s motion mooted by their filing of witness and exhibit lists on January 2, 2019. Id.
at 1 n.1.

        The Rules of the Court of Federal Claims (“RCFC”) require each party to file, “together
with the Memorandum of Contentions of Fact and law,” a witness list and an exhibit list. RCFC
Appx. A ¶¶ 15-16. The witness list must identify which witnesses shall and may be called, the
specific topics to be addressed, and the time needed for direct examination. Id. Appx. A ¶¶
15(a). The exhibit list must identify each exhibit that shall or may be used. Id. Appx. A ¶¶ 16.

       Plaintiffs’ witness and exhibit lists filed on January 2, 2019, require further elucidation
and narrowing, as plaintiffs concede, see Pls.’ Witness & Ex. Lists at 2, and thus do not comply
with the RCFC. Accordingly, plaintiffs’ filings have not mooted defendant’s motion. Even so,
defendant’s claim of a lack of an “ability to anticipate Plaintiffs’ case,” Def.’s Reply at 2,
exaggerates its prejudice.

        Defendant has had plaintiffs’ preliminary witness and exhibit list since December 20,
2018. Plaintiffs’ Memorandum and its preliminary witness and exhibit list provide great detail
about plaintiffs’ case. Many witnesses appear redundant, with plaintiffs’ providing several
witnesses to offer the same testimony. For example, witnesses Mitchell Stewart, Sean Easley,
Jeff Sturdevant, Jenny Sturdevant, Alison Huxel, Candice Sanchez, Juan Sanchez, Jeff Huxel,
Charles Melvin, Susan Melvin, Victoria Huizar, and Richard Huizar are all proposed to testify to
the conditions of Mr. Stewart’s property before and after the flooding, the impact on Mr.
Stewart, and recovery efforts for Mr. Stewart’s property. See Pls.’ Witness & Ex. Lists Attach.
2, at 4-5. Employees of the Army Corps of Engineers account for 28 of the witnesses listed by
plaintiffs, many of whom would testify to the operation of the Addicks and Barker dams, flood
control plans, and the flooding caused by Hurricane Harvey. See id. Attach. 2, at 12-15. Five of
plaintiffs’ listed witnesses are defendant’s expert witnesses, see id. Attach. 2, at 11 (identifying
five “testifying expert[s]” who “may be called adversely to testify as to his expert opinions”),
and this latter circumstance by itself is improper.

         The RCFC entitles defendant to greater precision regarding the plaintiffs’ case than the
plaintiffs’ filings afford. Plaintiffs could not offer all the listed documents and call all the listed
witnesses in the time allotted for the trial. The court thus agrees that plaintiffs’ failure to provide
final lists may impede defendant’s preparation of its defense.




                                                   2
         Case 1:17-cv-09001-CFL Document 187 Filed 01/04/19 Page 3 of 3



         The relief requested by the defendant is nonetheless overbroad. The court has
repeatedly expressed concerns with delaying the trial, having set the trial date in May 2018 to
give parties ample time to prepare. See, e.g., Am. Scheduling Order, at 2. For the reasons stated,
defendant’s motion is GRANTED in part and DENIED in part. Plaintiffs’ shall file their final
exhibit and witness lists by January 7, 2019. The parties shall adhere to the amended scheduling
order as following for remaining trial preparatory steps.

       The parties shall also develop a list of joint stipulations, setting forth all factual matters as
to which they agree, and file the stipulations with the court on or before February 11, 2019. See
RCFC Appx. A ¶ 17.

                                    Event                                       Deadline

       Plaintiffs’ FINAL Exhibit List & Witness List
                                                                          January 7, 2019
       (RCFC Appx. A ¶¶ 15-16)

       Defendant’s Pre-Trial Memorandum
                                                                          February 1, 2019
       (RCFC Appx. A ¶ 14)

       Defendant’s Exhibit List, & Witness List
                                                                          February 7, 2019
       (RCFC Appx. A ¶¶ 15-16)

       Stipulations                                                       February 11, 2019

       Pretrial Conference at the Federal Courthouse in                   February 12, 2019
       Houston, TX.                                                       (10:00 a.m. local)

       Site Visit to Addicks & Barker Reservoirs, with                    February 18, 2019
       accompanying testimony by explanatory witnesses                    (10:00 a.m. local)

       Commencement of Trial at the Federal Courthouse                    February 19, 2019
       in Houston, TX.                                                    (9:30 a.m. local)


        It is so ORDERED.



                                                s/ Charles F. Lettow
                                                Charles F. Lettow
                                                Senior Judge




                                                   3
